                Case 2:19-cv-01426-JCC Document 25 Filed 07/20/20 Page 1 of 2



                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    CRISTOBAL PEREZ and BLANCA                           CASE NO. C19-1426-JCC
      ESQUEDA,
10
                                                           MINUTE ORDER
11                          Plaintiffs,
             v.
12
      SAFECO INSURANCE COMPANY OF
13    AMERICA,
14                          Defendant.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to extend case
19   management deadlines (Dkt. No. 24). The Court hereby GRANTS the motion and ORDERS the
20   parties to adhere to the following case management schedule:
21                                     Current Deadline               New Deadline
22    Deadline for mediation           July 16, 2020                  September 14, 2020
23    Deadline for fact discovery to   October 5, 2020 (120 days      December 3, 2020
24    be completed                     prior to trial)
25    Deadline for dispositive         November 2, 2020 (90 days      February 1, 2021
26    motions                          prior to trial)

     MINUTE ORDER
     C19-1426-JCC
     PAGE - 1
               Case 2:19-cv-01426-JCC Document 25 Filed 07/20/20 Page 2 of 2




 1   Deadline for proposed pretrial January 21, 2021             March 22, 2021

 2   order

 3   Deadline for trial briefs,      January 27, 2021            March 29, 2021

 4   proposed voir dire, and jury

 5   instructions

 6   Date set for trial              February 1, 2021            April 2, 2021

 7           DATED this 20th day of July 2020.

 8                                                      William M. McCool
                                                        Clerk of Court
 9
                                                        s/Tomas Hernandez
10
                                                        Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1426-JCC
     PAGE - 2
